IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. R-81,552-01


                            TERRY GLENN HARRIS, Applicant


                       ORDER PURSUANT TO TEXAS RULES OF
                         APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                           ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number 2010-554-C1A in the 19th District Court of McLennan County.

       The Clerk of this Court has discovered sensitive data in the record, namely:

personal identification information. T EX. R. A PP. P. Rule 9.10(a). Pursuant to Texas Rule

of Appellate Procedure 9.10, the Clerk sought a ruling from the Court and thereafter

notified the parties. The Court now orders the Clerk of this Court to redact or seal the

discovered sensitive data from the records identified and listed below. The Court further

orders the trial court clerk, the clerk of the court of appeals, or any entity or individual

possessing the following documents to redact or seal the documents pursuant to this
                                                               Harris_Rule 9.10 Order - 2

order:

         1.   Clerk’s Record pages 38, 39, 61, 115, 116, 117 and 118




Filed: October 29, 2014

Do not publish